COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                §                No. 08-19-00205-CR
 IN RE:
                                                §           AN ORIGINAL PROCEEDING
 ERIC FLORES,
                                                §                  IN MANDAMUS
 Relator.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso County, Texas,

and against the El Paso County District Clerk, and concludes that Relator’s petition for writ of

mandamus should be denied. We therefore deny the petition for writ of mandamus, in accordance

with the opinion of this Court.

       IT IS SO ORDERED THIS 9TH DAY OF AUGUST, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.